Citation Nr: 1813599	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-17 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for bilateral upper extremity neurological disorders, to include as secondary to service-connected disabilities.

2.  Entitlement to an initial rating in excess of 10 percent for a right knee disability.

3.  Entitlement to an initial rating in excess of 10 percent for a left knee disability.

4.  Entitlement to an initial rating in excess of 10 percent for a lumbar spine disability.

5.  Entitlement to an initial rating in excess of 10 percent for a cervical spine disability prior to October 13, 2016, and for a rating in excess of 20 percent thereafter.

6.  Entitlement to total disability based on individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served in the U.S. Army from January 1983 to August 1989.

These matters come before the Board of Veterans' Appeals (Board) from October 2012 (knees, neck, and back) and October 2016 (upper extremities) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

By way of history, a March 2012 Board decision reopened the Veteran's claims of entitlement to service connection for cervical spine, lumbar spine, and bilateral knee disabilities.  An October 2012 rating decision granted service connection and provided initial ratings of 10 percent for each.  The Veteran appealed these initial ratings.  During the course of the appeal, a December 2016 rating decision increased the Veteran's cervical spine rating to 20 percent, effective October 13, 2016.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for TDIU is part of an increased or initial rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, on his October 2016 notice of disagreement the Veteran reported that he was unable to work due to his service disabilities.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Initially, the Board notes that the most recent Supplemental Statement of the Case (SSOC) is from October 2014.  Since October 2014, additional VA treatment records and VA examinations have been added to the claims file, and are pertinent to the increased ratings on appeal.  As such, the claims must be remanded for the Agency of Original Jurisdiction (AOJ) to provide an updated SSOC that addresses the evidence that has been obtained since the October 2014 SSOC.  

Knees

The Board notes that the Veteran has been afforded VA examinations for his knee disabilities in 2012 and 2016.  In 2016, a Court of Appeals for Veterans Claims (CAVC) decision provided that adequate knee examinations should include additional range of motion testing than was generally provided.  Here, the examination reports of record do not indicate that range of motion testing of the Veteran's service-connected knees was performed in active motion, passive motion, weight-bearing, and nonweight-bearing.  See 38 C.F.R. § 4.59; Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  Accordingly, on remand, the AOJ should afford the Veteran a new VA examination to determine the current severity of his service-connected knee disabilities.  See Correia, 28 Vet. App. at 169-70.

Lumbar and Cervical spines

The Veteran was last afforded a VA examination in relation to his lumbar spine disability in 2012.  In August 2014, the Veteran's representative requested that the Veteran be afforded new examinations to show the current severity of his disabilities.  The Veteran has not been afforded a contemporaneous examination. 

Additionally, the 2012 examination did not include repetitive range of motion testing for the cervical or lumbar spine due to "pain and safety."  It is not clear from the examination report if the examiner directed that additional range of motion testing should not be completed or if the Veteran chose not to complete additional testing due to pain.  If the latter, the report did not include an opinion on if the level of pain was severe enough to preclude range of motion testing, or information from the Veteran if this limitation was equivalent to a flare-up of his cervical and/or lumbar spine symptoms.  

Ongoing VA treatment records and lay statements include the Veteran's complaint of low back spasm.  VA treatment records also include two emergency room visits for treatment of flare-ups of low back pain (February 2013 and January 2015).

On remand, the Veteran must be afforded a VA examination to determine the current severity of his cervical and lumbar spine disabilities.  The Veteran is currently service connection for right lower extremity radiculopathy, and the rating assigned for that disability is not on appeal.  Although a September 2008 EMG diagnosed bilateral lower extremity radiculopathy, the Veteran is not currently separately conpensably rated for his left lower extremity, and neurological evaluation of his extremities must be included in the lumbar spine examination report.  The examiner should elicit a description of the Veteran's flare-ups (if any) of his cervical and lumbar spine disabilities, to include the functional impact of any flare-ups.

Upper Extremity Ulnar Entrapment

An August 2016 rating decision denied entitlement to service connection for left and right upper extremity ulnar entrapment (claimed as numbness).  In October 2016, the Veteran submitted a timely notice of disagreement.  A statement of the case has not been issued by the AOJ, and the claim must be remanded.  See Manlicon v. West, 12 Vet. App. 238 (1999).  After the AOJ has issued the statement of the case, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

TDIU

The Veteran's claim for TDIU is intertwined with his claims for increased ratings.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Additionally, the record does not include a formal TDIU application form, which provides VA with information on the Veteran's prior employment, educational background, and the disabilities which he is claiming result in his inability to obtain and maintain substantially gainful employment.  Although a TDIU form, in and of itself, is not explicitly required here, the information on the form is necessary for the Board to adjudicate the TDIU claim.  As such, the proper forms must be forwarded to the Veteran for completion. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VA Form 21-8940 and request he provide details regarding his employment and educational history.

2.  Schedule the Veteran for a VA joint examination to evaluate the severity of his knee disabilities. 

To the extent possible, the examiner is also asked to provide the ranges of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the Veteran's left and right knees.  If the examiner is unable to so opine, he or she should clearly explain why that is so.

3.  Schedule the Veteran for a VA spine examination to evaluate the severity of his cervical and lumbar spine disabilities.  

If the Veteran indicates he suffers from flare-ups of cervical and/or lumbar spine symptoms, then the examiner should elicit descriptions of flare-ups and the functional impact of flare-ups. 

If the Veteran finds that he cannot complete repetitive range of motion testing, then the examiner should provide a statement on any objective evidence (pain, weakness, etc.) that confirms or disaffirms the need to discontinue repetitive range of motion testing.

4.  Issue a statement of the case (SOC) regarding the Veteran's claim of entitlement to service connection for bilateral ulnar entrapment (upper extremity neuropathy).  The Veteran should be informed that a timely substantive appeal will be necessary to perfect an appeal to the Board concerning these claims.

5.  After completing the development requested above, and any other development deemed necessary, readjudicate the Veteran's claims.  The SSOC must include review of the evidence obtained since the 2014 SSOC.  If any of the benefits sought are not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  The case should then be returned to the Board, if otherwise in order.




	(CONTINUED ON NEXT PAGE)

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




